856 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elwood BISHOP, Plaintiff-Appellant,v.WICOMICO COUNTY, MARYLAND, City of Salisbury, Maryland,Defendants-Appellees.
No. 88-7103.
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1988.Decided Aug. 17, 1988.

Elwood Bishop, appellant pro se.
Before DONALD RUSSELL, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Bishop's 42 U.S.C. Sec. 1983 suits as time-barred is without merit.


2
Because the dispositive issue recently has been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bishop v. Wicomico County, Maryland, C/A Nos. 88-708-HM and 88-703-HM (D.Md. March 15, 1988).


3
AFFIRMED.